Title: Orders, 6–9 November 1756
From: Washington, George
To: 



Deptford.
[6, 7, 8, 9 November 1756]Winchester, Saturday the 6th Novem. 1756.

The men to parade to-morrow at 12 o’clock, at long-roll beating, to attend prayers.
 

Effingham.
Winchester, Sunday the 7th Novemb. 1756.


 

Falmouth.
Winchester, Monday the 8th November 1756.

Lt Williams to take his tour of Duty with the other Officers.
 

Georgia.
Winchester, Tuesday the 9th November 1756.

To-morrow being the anniversary of His Majestys Birth-day; the men to be drawn up at 12 o’clock, and marched to the Fort, there to fire three vollies, which is to be taken from the cannon—officers to appear in their Regimentals; and the Soldiers to dress as clean as possible.
The Colonel recommends it to the Officers to be very circumspect (during his absence to Fort Cumberland) in their several duties; especially those who oversee the works.
